
	
		II
		111th CONGRESS
		1st Session
		S. 1647
		IN THE SENATE OF THE UNITED STATES
		
			August 7, 2009
			Mr. Reed (for himself,
			 Mr. Durbin, Mr.
			 Schumer, Mrs. Boxer,
			 Mr. Lautenberg, Mr. Levin, Ms.
			 Stabenow, Mr. Whitehouse,
			 Mr. Kerry, Mr.
			 Menendez, Mr. Cardin,
			 Mr. Brown, Mr.
			 Begich, Mr. Burris, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for additional emergency unemployment
		  compensation, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assistance for Unemployed Workers
			 Extension Act.
		2.Extension of emergency
			 unemployment compensation program
			(a)In
			 generalSection 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note), as amended by section 4 of the Unemployment Compensation Extension Act
			 of 2008 (Public Law 110–449; 122 Stat. 5015) and section 2001(a) of the
			 Assistance for Unemployed Workers and Struggling Families Act (Public Law
			 111–5; 123 Stat. 436), is amended—
				(1)by striking
			 December 31, 2009 each place it appears and inserting
			 December 31, 2010;
				(2)in the heading for
			 subsection (b)(2), by striking december 31, 2009 and inserting
			 december 31,
			 2010; and
				(3)in subsection
			 (b)(3), by striking May 31, 2010 and inserting May 31,
			 2011.
				(b)Financing
			 provisionsSection 4004(e)(1) of such Act, as added by section
			 2001(b) of the Assistance for Unemployed Workers and Struggling Families Act
			 (Public Law 111–5; 26 U.S.C. 3304 note), is amended by inserting and
			 section 2(a) of the Assistance for Unemployed
			 Workers Extension Act after Act.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Supplemental Appropriations Act, 2008.
			3.Extension of
			 increase in unemployment compensation benefits
			(a)In
			 generalSection 2002(e) of
			 the Assistance for Unemployed Workers and Struggling Families Act (Public Law
			 111–5; 123 Stat. 438) is amended—
				(1)in paragraph
			 (1)(B), by striking January 1, 2010 and inserting January
			 1, 2011;
				(2)in the heading
			 for paragraph (2), by striking january 1, 2010 and inserting
			 january 1,
			 2011; and
				(3)in paragraph (3),
			 by striking June 30, 2010 and inserting June 30,
			 2011.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Assistance for Unemployed Workers and
			 Struggling Families Act.
			4.Third-tier
			 benefits
			(a)In
			 generalSection 4002 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note), as amended by section 3 of the Unemployment Compensation Extension Act
			 of 2008 (Public Law 110–449; 122 Stat. 5014), is amended by adding at the end
			 the following new subsection:
				
					(d)Third tier of
				benefits
						(1)In
				generalIf, at the time that the amount added to an individual’s
				account under subsection (c)(1) (in this subsection referred to as
				additional emergency unemployment compensation) is exhausted or at
				any time thereafter, such individual’s State is in an extended benefit period
				(as determined under paragraph (2)), such account shall be further augmented by
				an amount (in this subsection referred to as further additional emergency
				unemployment compensation) equal to the lesser of—
							(A)50 percent of the
				total amount of regular compensation (including dependents’ allowances) payable
				to the individual during the individual’s benefit year under the State law;
				or
							(B)13 times the
				individual’s average weekly benefit amount (as determined under subsection
				(b)(2)) for the benefit year.
							(2)Extended benefit
				periodFor purposes of paragraph (1), a State shall be considered
				to be in an extended benefit period, as of any given time, if—
							(A)such a period
				would then be in effect for such State under the Federal-State Extended
				Unemployment Compensation Act of 1970 if section 203(d) of such Act—
								(i)were applied by
				substituting 6 for 5 each place it appears;
				and
								(ii)did not include
				the requirement under paragraph (1)(A) thereof; or
								(B)such a period
				would then be in effect for such State under such Act if—
								(i)section 203(f) of
				such Act were applied to such State (regardless of whether the State by law had
				provided for such application); and
								(ii)such section
				203(f)—
									(I)were applied by
				substituting 8.5 for 6.5 in paragraph (1)(A)(i)
				thereof; and
									(II)did not include
				the requirement under paragraph (1)(A)(ii) thereof.
									(3)Coordination
				ruleNotwithstanding an election under section 4001(e) by a State
				to provide for the payment of emergency unemployment compensation prior to
				extended compensation, such State may pay extended compensation to an otherwise
				eligible individual prior to any further additional emergency unemployment
				compensation, if such individual claimed extended compensation for at least 1
				week of unemployment after the exhaustion of additional emergency unemployment
				compensation.
						(4)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
						.
			(b)Conforming
			 amendmentsSection 4007(b)(2) of such Act, as amended by section
			 3, is amended—
				(1)by striking
			 then section 4002(c) and inserting then subsections (c)
			 and (d) of section 4002; and
				(2)by striking
			 paragraph (2) of such section) and inserting paragraph
			 (2) of such subsection (c) or (d) (as the case may be)).
				(c)Effective
			 date
				(1)In
			 generalSubject to paragraph (2), the amendments made by this
			 section shall take effect as if included in the enactment of the Supplemental
			 Appropriations Act, 2008.
				(2)Additional
			 benefitsIn applying the amendments made by this section, any
			 additional emergency unemployment compensation made payable by such amendment
			 (which would not otherwise have been payable if such amendment had not been
			 enacted) shall be payable only with respect to any week of unemployment
			 beginning on or after the date of the enactment of this Act.
				5.Extension of
			 full Federal funding of extended unemployment compensation for a limited
			 period
			(a)In
			 generalSection 2005 of the Assistance for Unemployed Workers and
			 Struggling Families Act (Public Law 111–5; 26 U.S.C. 3304 note) is
			 amended—
				(1)by striking
			 January 1, 2010 each place it appears and inserting
			 January 1, 2011; and
				(2)in subsection
			 (c), by striking June 1, 2010 and inserting June 1,
			 2011.
				(b)Extension of
			 temporary Federal matching for the first week of extended benefits for States
			 with no waiting weekSection 5 of the Unemployment Compensation
			 Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note), as amended by
			 section 2005(d) of the Assistance for Unemployed Workers and Struggling
			 Families Act (Public Law 111–5; 26 U.S.C. 3304 note), is amended by striking
			 May 30, 2010 and inserting May 30, 2011.
			(c)Effective
			 dates
				(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 as if included in the enactment of the Assistance for Unemployed Workers and
			 Struggling Families Act.
				(2)First
			 weekThe amendment made by subsection (b) shall take effect as if
			 included in the enactment of the Unemployment Compensation Extension Act of
			 2008.
				6.Additional
			 extended unemployment benefits under the Railroad Unemployment Insurance
			 Act
			(a)BenefitsSection 2(c)(2)(D) of the Railroad
			 Unemployment Insurance Act, as added by section 2006 of the Assistance for
			 Unemployed Workers and Struggling Families Act (Public Law 111–5; 123 Stat.
			 445), is amended—
				(1)in clause (iii)—
					(A)by striking June 30, 2009
			 and inserting June 30, 2010;
					(B)by striking December 31,
			 2009 and inserting December 31, 2010; and
					(2)by adding at the end of clause (iv) the
			 following: In addition to the amount appropriated by the preceding
			 sentence, out of any funds in the Treasury not otherwise appropriated, there
			 are appropriated $175,000,000 to cover the cost of additional extended
			 unemployment benefits provided under this subparagraph, to remain available
			 until expended..
				(b)Administrative
			 expensesSection 2006(b) of
			 the Assistance for Unemployed Workers and Struggling Families Act (Public Law
			 111–5; 123 Stat. 445) is amended by adding at the end the following: In
			 addition to funds appropriated by the preceding sentence, out of any funds in
			 the Treasury not otherwise appropriated, there are appropriated to the Railroad
			 Retirement Board $807,000 to cover the administrative expenses associated with
			 the payment of additional extended unemployment benefits under section
			 2(c)(2)(D) of the Railroad Unemployment Insurance Act, to remain available
			 until expended..
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Assistance for Unemployed Workers and
			 Struggling Families Act.
			
